         Case 1:21-cv-00315-MKV Document 10 Filed 04/01/21 Page 1 of 1



                                                             USDC SDNY
UNITED STATES DISTRICT COURT                                 DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                ELECTRONICALLY FILED
                                                             DOC #:
 JENISA ANGELES, on behalf of herself and                    DATE FILED: 4/1/2021
 all other persons similarly situated,

                            Plaintiff,                             21-cv-315 (MKV)
                     -against-
                                                               ORDER OF DISMISSAL
 GOEDEKER INC.,

                            Defendant.

MARY KAY VYSKOCIL, United States District Judge:

       The Court is in receipt of a letter from Plaintiff informing the Court that the parties have

reached a settlement in principle [ECF #9]. Accordingly, IT IS HEREBY ORDERED that the

above-captioned action is discontinued without costs to any party and without prejudice to

restoring the action to this Court’s calendar if the application to restore the action is made by

May 3, 2021. If no such application is made by that date, today’s dismissal of the action is with

prejudice. See Muze, Inc. v. Digital On Demand, Inc., 356 F.3d 492, 494 n.1 (2d Cir. 2004). All

other dates and deadlines are adjourned sine die.

SO ORDERED.
                                                      _________________________________
Date: April 1, 2021                                   MARY KAY VYSKOCIL
      New York, NY                                    United States District Judge




                                                  1
